              Case 2:19-cv-00290-RSL Document 308 Filed 07/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10    BRUCE CORKER d/b/a RANCHO                               CIVIL ACTION NO. 2:19-cv-00290-RSL
      ALOHA, et al.,
11                                                            ORDER GRANTING DEFENDANT
                             Plaintiffs,                      SPROUTS FARMERS MARKET,
12
                                                              INC.’S UNOPPOSED MOTION
             vs.                                              FOR LEAVE TO REDACT AND
13
                                                              FILE MOTION AND
14    COSTCO WHOLESALE CORPORATION,
                                                              DECLARATION UNDER SEAL
      et al.,
15
                             Defendants.
16

17
            This matter having come on before the Court upon Sprouts Farmers Market, Inc.’s
18
     (“Sprouts”) Unopposed Motion for Leave to Redact and File Motion and Declaration Under Seal,
19
     and having fully considered the record, applicable law, materials and facts submitted regarding
20
     this motion, the Court hereby finds that good cause exists for the issuance of the requested order.
21

22          ACCORDINGLY, IT IS HEREBY ORDERED that the motion is GRANTED. Sprouts
23 may redact from its Motion, Declaration, and Exhibits the identities of Sprouts’ Private Label

24 coffee supplier(s) and file unredacted versions of those documents under seal.

25
      ORDER GRANTING MOTION                                             DORSEY & WHITNEY LLP
                                                                                COLUMBIA CENTER
      FOR LEAVE TO REDACT AND FILE UNDER SEAL                             701 FIFTH AVENUE, SUITE 6100
                                                                            SEATTLE, WA 98104-7043
      2:19-cv-00290-RSL                                                       PHONE: (206) 903-8800
                                                                              FAX: (206) 903-8820
           Case 2:19-cv-00290-RSL Document 308 Filed 07/17/20 Page 2 of 2




 1        Dated this 17th day of July, 2020.
 2

 3                                              A
                                                The Honorable Robert S. Lasnik
 4                                              United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING MOTION                                   DORSEY & WHITNEY LLP
                                                                     COLUMBIA CENTER
     FOR LEAVE TO REDACT AND FILE UNDER SEAL                   701 FIFTH AVENUE, SUITE 6100
                                                                 SEATTLE, WA 98104-7043
                                          -1-                      PHONE: (206) 903-8800
     2:19-cv-00290-RSL                                             FAX: (206) 903-8820
